Pee. Curiam.
We concur in the general view taken by the state board in this case, that the property in question is not within the exemptions ailowed in the act of 1931. The particular claim in this case seems to be covered by our opinion in Trustees of Bergen County Odd Fellows Association v. Hackensack, 118 N. J. L. 1.
As to the fraternal lodge cases cited in the brief, the case of Trenton v. Masonic Temple Association, as reported in 8 N. J. Mis. R. 778; 151 Atl. Rep. 753, did intimate that a building owned by a masonic lodge and used in lodge work was exempt; but this was obiter dictum, and was expressly reserved on appeal. 108 N. J. Law 419; 158 Atl. Rep. 395. Tiie opinion of Newark v. Slate Board of Tax Appeals, &c., 9 N. J. Mis. R. 599; 155 Atl. Rep. 9, states no facts on which the decision is predicated. In the case of Grand Lodge, Sons of Italy v. Blum, 10 N. J. Mis. R. 758; 160 *276Atl. Rep. 881, the property was exclusively used as an orphan asylum. The Y. M. C. A. and Y. W. C. A. eases clearly exhibit a charitable use.
By two statutes in Pamph. L. 1936 ch. 46, p. 129; N. J. Stat. Annual 1936, § 208-66d(217), and Pamph. L. 1936, ch. 158, p. 370; N. J. Stat. Annual 1936, § 208-66d(217), the legislature has exempted property of fraternal organizations not used for profit, as also that of Young Men’s Christian Associations, &c.: but those acts are not applicable to prior cases.
The reversal of local exemption by the county board may have been irregular, but we do not pass on the point as the matter was heard on the general merits before the state board and again in this court.
The writ is dismissed.